DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, 12, 17-23,25, and 28-30is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) and further in view of Brauer (US 4,646,204) and Danssaert et al. (US 5,779,981).

Regarding claim 2 Conner et al. discloses a system for thermal cycling, the system comprising: (See Conner Abstract and Figs. wherein the device is a system for thermal cycling)
a thermal block module comprising:
a sample block comprising a first surface comprising a first well plate receiving block segment and a second well plate receiving block segment separated from each other by a distance (See Connor Fig. 5. And [0059]-[0060] wherein a sample block is physically divided into segments, i.e. the segments are spaced by some distance. 
a heat sink coupled to the sample block,
a first thermoelectric device disposed between the sample block and the heat sink, the thermoelectric device in thermal communication with the second surface of the sample block in a region to transfer heat with the first well plate receiving block segment, and a first thermal sensor positioned to monitor temperature of the first well plate receiving block segment of the sample block; (See Conner Abstract, Figs. 2-5 and 24 wherein there is a thermal block module comprising a sample block with first through sixth segments 354 and having first and second surfaces, a heat sink 358, first through sixth thermoelectric devices 356 between second surface of sample block and heat sink configured to heat/cool corresponding first through sixth well plate receiving block segments and first through sixth thermal sensors 2420,2410, etc. positioned to monitor temperature of corresponding well plate receiving block segments of the sample block.)

Conner et al. also discloses a thermal control module separable from the thermal block module, the thermal control module comprising:  a computer processing unit, and some form of electrical connection interface between the processing unit and the thermoelectric device and the temperature sensors to allow control thereof. (See Conner Figs. 2-3, 24, and 27 and [0043]-[0044] wherein the thermoelectric device and thermal sensors are connected to computer processing unit via some form of electrical connection. The thermal control module is separable from the control module i.e. by disconnecting/cutting wires connecting the two.) 
Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first, second, and third block segments. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first second and third block segments.)

Connor et al. does not disclose the specifics of the thermal control module or describe a printed circuit board with the computer processing unit and a first electrical connector interface operably coupled to the printed circuit board for connection of the thermoelectric device, and a second electrical connector interface operably coupled to the printed circuit board for connection of the thermal sensors;

TerMaat et al. discloses a thermal cycler device wherein a thermal control module comprises a printed circuit board with the computer processing unit and a first electrical connector interface operably coupled to the printed circuit board for connection of the thermoelectric device, and a second electrical connector interface operably coupled to the printed circuit board for connection of the thermal sensors. (See TerMaat Abstract and [0089] wherein a thermal control module includes a PCB, i.e. printed circuit board, with a microprocessor, i.e. CPU, and includes a first electrical connector interface, i.e. inputs, to connect to the thermoelectric devices, i.e. TEDS, and a second electrical interface, i.e. inputs, to connect to the thermoelectric device.)
and a user interface operably coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device. (See TerMaat  Fig. 10 wherein there is a user interface comprising a touchscreen coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide such a control system as described by TerMaat et al. in the device of Conner et al. because the use of such a thermal control module allows control of thermal cycling protocols and represents a specific control device known in the art so that thermal cycling protocols may be effectively carried out as would be desirable in the device of Conner et al. 

Conner et al. does not specifically disclose a first electrical transmission conduit configured to reversibly and electrically couple the thermoelectric device to the printed circuit board via reversible engagement with the first electrical connector interface; a second electrical transmission conduit configured to reversibly and electrically couple the thermal sensor to the printed circuit board via reversible engagement with the second electrical connector interface.

Brauer et al. discloses electrical transmission conduits configured to reversibly and electrically couple electrical system components to a PCB. (See Abstract and Fig. 1 wherein a conduit 44 reversibly connects wires 48 from an electrical component to a PCB 20.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide electrical transmission conduits as described by Brauer with the first and second electrical interfaces to connect thermoelectric device and thermal sensors to respective portions of a PCB in the device of modified Conner because such connectors are known in the art to allow the reversible and easy connection of electrical components to a PCB via wires as is required by modified Conner and one would have a reasonable expectation of success in so doing.
Furthermore it is noted that it is very well known in the art to provide pluggable interfaces, i.e. conduits, to connect system components to a PCB and one would have been motivated to provide such pluggable interfaces in the device of modified Conner because doing so allows for user swappable components and reduces the need for hard soldered connections as would be desirable in the device of modified Conner.

Modified Conner discloses all the claim limitations as set forth above as well as the device wherein various wires are known to be harnessed together for connection to a PCB. (See Brauer Fig. 1 wherein a conduit 44 makes a plurality of electrical connections to a PCB). Modified Conner does not specifically disclose the first electrical transmission conduit is further configured to reversibly and electrically couple the second and third thermoelectric devices to the printed circuit board via the reversible engagement with the first electrical connector interface. 
It is noted that such a modification would have required a mere integration of parts, i.e. harnessing of wires into a first conduit, which would have been obvious to one of ordinary skill in the art at the time of invention because Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and One of ordinary skill in the art at the time of filing would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Modified Conner discloses all the claim limitations as set forth above as the device wherein various wires are known to be harnessed together for connection to a PCB. (See Brauer Fig. 1 wherein a conduit 44 makes a plurality of electrical connections to a PCB). Modified Conner does not specifically disclose the second electrical transmission conduit is further configured to reversibly and electrically couple the second and third thermal sensors to the printed circuit board via the reversible engagement with the second electrical connector interface.
It is noted that such a modification would have required a mere integration of parts, i.e. harnessing of wires into a second conduit, which would have been obvious to one of ordinary skill in the art at the time of invention because Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and One of ordinary skill in the art at the time of filing would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).


Modified Connor also discloses wherein the thermal control module is physically separated from the thermal block module while the printed circuit board is electrically coupled with the first and second thermoelectric devices. (See Connor [0046] wherein the thermal control module is a computing system which is provided as a separate device, i.e. phone, laptop, etc. which is physically separated from the thermal block module and connected thereto via wires. Also see Termat [0048]-[0049] wherein a thermal control module is not located in the same housing as the thermal control module, i.e. it is physically separated therefrom, when electrically coupled thereto to perform reactions and control thereof.)
	
Modified Connor discloses the well plate segments spaced by some amount of distance. In regards to the distance configured to prevent a single standard multi-well plate from being simultaneously received in both first and second well plate segments it is noted that a “Standard multi-well plate” may have various design configurations and thus if the segments of Connor are designed to fit a “standard 96 well plate” a “standard 48 well plate” would not be callable of being received across the segments as it would not fit in the depressions. (See Connor [0067])
Additionally Connor discloses that the sample block sectors may be arranged in various patterns and may be designed to work with non-standard multi-well plates, i.e. the spacing and distance is configured to accommodate non-standard plates and thus the spacing would not work for a standard plate. “
Furthermore assuming arguendo with respect to this feature it is noted that Connor recognizes that the shape of both the sample blocks and multi-well plates may be adjusted according to use such a modification, i.e. changing the distance between sample block segments, would have required a mere change in shape of the sample block and or change in dimensions to fit non-standard multi-well plates which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). And The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Finally Danssaert et al. discloses a thermocycling device wherein a sample block having a plurality of sample plate segments are spaced at a distance such that each segment receives its own standard multi-well plate and a single standard multi-well plate cannot be received in each. (See Danssaert Fig. 1 and Col. 4 Lines 32-50 wherein a sample block includes multiple spaced sample block segments such that a plurality of microwell plates may be used simultaneously.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide sample block segments spaced at a distance so that a single plate is not received across all segments because as described by Danssaert in the device of modified Connor because such a spacing allows one to perform different reactions in multiple plates and a greater number reactions which may have different reaction parameters, times, etc. and as would be desirable in the device of modified Connor.






Regarding claims 6-7 modified Conner discloses all the claim limitations as set forth above as well as wherein the sample block is formed from thermally conductive metals including aluminum, copper, silver, and gold. (See Conner [0067])


Regarding claim 8 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the heat sink comprises a plurality of pendant fins. (See Conner Figs. 4-5 wherein the heat sink comprises a plurality of pendant fins.)


Regarding claim 12 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first and second thermoelectric devices. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first, second, and third thermoelectric devices.)

Regarding claim 17 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the user interface comprises a keypad, a screen, a mouse, a keyboard, or a combination thereof. (See Conner Fig. 3 wherein the user interface comprises a screen, i.e. LCD/Touchscreen. See TerMaat [0201] wherein a keyboard is provided)

Regarding claim 18 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module comprises a communication interface comprising one or more of RS232, RS422, RS485, CAN, Ethernet, Bluetooth, IEE-488, wireless, USB, and Firewire. (See Conner [0051]wherein the thermal control module comprises a communication interface comprising at least Ethernet, RS232, and/or USB and TerMaat [0088] wherein USB is provided.))

Regarding claim 19 modified Conner discloses all the claim limitations as set forth above as well as the device further comprising: a power supply module in electrical communication with the first electrical connector interface; and a third electrical transmission conduit configured to electrically couple the power supply module and thermal control module. (See TerMaat Figs. 2A-2B and [0089] wherein a power supply module is in electrical communication with the first electrical connector interface and is connected to the thermal control module via a third electrical transmission conduit.)

Regarding claim 20 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the computer processing unit of the thermal control module is a first computer processing unit and the power supply module comprises a second computer processing unit. (See TerMaat [0089] wherein there are more than one electronic processors and one must be part of the power supply module to control power to the thermoelectric device.)

Regarding claim 21 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the printed circuit board is a first printed circuit board and the power supply module comprises a second printed circuit board. (See TerMaat [0089]-[0098] wherein the power supply module comprises a second printed circuit board.)

Regarding claim 22 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the printed circuit board is a first printed circuit board and the thermal block module comprises a second printed circuit board. (See TerMaat [0089]-[0098] wherein the thermal block module comprises a second printed circuit board for polarity switching of TEDs.)

Regarding claim 23 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal block module, the thermal control module, the first electrical transmission conduit, the second electrical transmission conduit, and the user interface are configured to be operably coupled together as a laboratory thermal cycling instrument. (See Conner Abstract Figs. 4-5 wherein all elements are coupled together as a laboratory thermal cycling instrument.)

Regarding claim 25 modified Conner discloses all the claim limitations as set forth above but does not disclose an interface material.

TerMaat et al. discloses a thermal cycler wherein a thermal block module comprises an interface material between a sample block and a thermoelectric device, the interface material comprising one or more of a thermal grease and a thermal adhesive. (See TerMaat [0052] and [0068 wherein a thermal paste, i.e. a grease and/or adhesive is provided between a sample block a thermoelectric device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a interface material as described by TerMaat in the device of modified Conner because such an interface material facilitates thermal communication between elements so that efficient heat transfer may occur as would be desirable in the device of modified Conner and one would have a reasonable expectation of success in so doing.
Regarding claim 28 modified Connor discloses all the claim limitations as set forth above as well as the device wherein: the first well plate receiving block segment comprises a first plurality of openings in the first surface arranged in a first array of first rows and first columns; the second well plate receiving block segment comprises a second plurality of openings in the first surface arranged in a second array of second rows and second columns; (See Connor [0067] wherein each sample block segment 354 comprises openings, i.e. recessed wells, in the form of an array of rows and columns which correspond to known sample plates)
In regards to the number of openings being different in number it is noted that Connor discloses it is known to adjust the number of openings to accommodate various sample plates such a modification would have required a mere change in configuration of shape or duplication of parts, i.e. openings, which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966. An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to accommodate different sample plates and sample numbers. Also mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 29 modified Connor discloses all the claim limitations as set forth above as well as the device wherein: the first plurality of openings are arranged to receive a first plurality of sample wells of a first well plate; and the second plurality of openings are arranged to receive a second plurality of sample wells of a second well plate. (See Connor Fig. 5 and [0067] wherein the first and second plurality of sample openings are fully configured to receive sample wells of respective first and second well plates, i.e. the openings are open spaces and thus free to receive any appropriately sized wells of any appropriately sized3 well plates.)

Regarding claim 30 modified Connor discloses all the claim limitations as set forth above as well as the device wherein a total number of the first plurality of sample wells and the second plurality of sample wells is 96 wells. (See Connor wherein the number of sample wells may be 96)
Also the number of sample wells is known to be adjusted to accommodate different reaction vessels and such a modification would have required a mere duplication of parts, i.e. wells, which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) in view of Brauer (US 4,646,204)  and Danssaert et al. (US 5,779,981) as applied to claims above further in view of Ng et al. (US 2010/0124766).

Regarding claim 24 modified Conner discloses all the claim limitations as set forth above but does not disclose a sealing member.

Ng et al. discloses a thermal cycler comprising a sealing member, the sealing member configured to seal the thermoelectric device from ambient moisture external to the laboratory thermal cycling instrument. (See NG Abstract and [0007] wherein a gasket in combination with a drip tray forms a sealing member to isolate thermoelectric elements from ambient moisture external to the laboratory instrument.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sealing member as described by Ng et al. in the device of modified Conner because such a seal is known in the art to be provided in thermal cyclers and prevents unwanted environmental interference with thermoelectric devices as would be desirable in the device of modified Conner.

Response to Arguments3

Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.

Applicant argues that “In relying on Conner to reject the claims, the Office asserts that Conner's "thermal control module is separable from the control module i.e. by disconnecting/cutting wires connecting the two." Office Action at p. 4. Applicant asserts two devices that are connected by wires that must be cut or otherwise destroyed to achieve separation of the devices as suggested by the Office cannot reasonably be considered to be "separable." See, e.g., In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (a press-fitted cap that is not manually removable not considered removable). “

It is noted that while the examiner maintains that the thermal control module is separable by disconnecting/cutting the cables connecting it the examiner notes that this feature, i.e. the thermal control module being seperable” is not required by the claims.  The claims do require various transmission conduits being configured to reversibly couple to the thermal control module the examiner utilized additional references and rational to teach this feature.  Applicant did not argue the examiner’s interpretation of the additional art or combination of references.  Since applicant merely argues over a non-claimed feature and the examiner’s interpretation of this non-claimed feature applicant’s arguments are moot.

Applicant also argues that “Modified [Conner] discloses the well plate segments spaced by some amount of distance" and notes that "a 'Standard multi-well plate' may have various design configurations and thus if the segments of [Conner] are designed to fit a 'standard 96 well plate' a 'standard 48 well plate' would not be [capable] of being received across the segments as it would not fit in the depressions. (See [Conner] [0067]). Additionally, [Conner] discloses that the sample block sectors may be arranged in various patterns and may be designed to work with non-standard multi-well plates, i.e. the spacing and distance is configured to accommodate non-standard plates and thus the spacing would not work for a standard plate." 
In making these conclusions, the Office has ignored that Conner's sample block sectors, when taken individually, are not designed to receive an entire well plate at all, whether it be standard or otherwise. Instead, Conner discloses the sample block sectors collectively receive a single well plate. The goal of Conner in utilizing such sample block sectors, with the correspondingly controlled thermal modules, is to achieve temperature uniformity across all block sectors and thus the single well plate received by the sample block sectors. See, e.g., Conner at paras. 3, 4, 57, 59, 60, 62, and 67. 
Thus, Conner does not disclose "a first multi-well plate receiving block segment and a second multi-well plate receiving block segment" because the sample block sectors collectively of Conner receive a single multi-well plate, rather than one sample block sector receiving a first multi-well plate and one sample block sector receiving a second multi-well plate. If the Examiner believes the claim language is not clear in this regard, Applicant invites the Examiner to telephone the undersigned so that clarifying claim language can be discussed.”

It is noted that the claims do not require that each sample block segment individually receive the entirety of a standard multiwell plate.  They also do not prohibit a multiwell plate from being received across all or multiple segments.  The claims only require that the segments are spaced “to prevent a single standard multi-well plate from being simultaneously received by both the first and second multi-well plate receiving block segments”.  The examiner argues that Conner discloses the sample block segments may be designed to accommodate a non-standard multi-well plate and thus the block segments are separated at distances which prevent the use of a “standard multi-well plate”.  

Applicant also argues that “it would not have been obvious to modify Conner with Danssaert so that "each [sample block sector of Conner] receives its own standard multi-well plate and a single standard multi-well plate cannot be receive in each [at the same time]," as proposed by the Office (Office Action at p. 10) because to modify Conner in this way would destroy the principle of operation and intended purpose of Conner - namely, to promote temperature uniformity across all of the sample block sectors and a single well-plate being subject to temperature cycling received in the sample block sectors.””
Firstly the examiner did not propose modifying Conner so that “each [sample block sector of Conner] receives its own standard multi-well plate and a single standard multi-well plate cannot be receive in each [at the same time]”  The examiner noted that it would have been obvious to modify Conner with Danssaert  “to provide sample block segments spaced at a distance so that a single plate is not received across all segments because as described by Danssaert”  because so doing allows one to accommodate a plurality of multi-well plates and thus accommodate a larger number of samples and reaction conditions.  Allowing the  device of Conner to accomoadate a plurality of multi-well plates with different reaction conditions as described by Danssaert does not prevent each multi-well plate from having a temperature uniformity across sample block segments making up a single multi-well plate. Thus the examiner maintains that this combination of references is proper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799